Citation Nr: 9900591	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of an overpayment of improved death 
pension benefits in the amount of $37,476.36.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.  He died in January 1981.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA),Los Angeles, California, Regional 
Offices Committee on Waivers and Compromises (RO), which 
denied the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits.  That 
decision was predicated on a finding that there was bad 
faith, a statutory bar to waiver of recovery of overpayment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In May 1981, the appellant was awarded improved death 
pension benefits effective in January 1981.  The appellant 
was notified by the VA at the time of her original award 
letter, and several times thereafter, of her obligations to 
immediately notify the VA of any change in income or net 
worth and to report all income.

3.  On Improved Pension Eligibility Verification Reports 
(EVRs) signed and submitted in 1986, 1987, and 1989, the 
appellant specifically reported that she had no earned income 
from employment for the period 1985 through 1988.  

4.  A review under the State Wage Match project with the 
State of California revealed that the appellant had income in 
1985, 1986, 1987, and 1988.

5.  In March 1993, the RO terminated the appellant's death 
pension benefits effective January 1, 1981 and an overpayment 
of $37,476.36 was thereby created. 

6.  The overpayment of improved death pension benefits was 
created by intentional misrepresentation of countable income 
on the appellant's part for the purpose of retaining VA 
benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $37,476.36 is precluded by 
reason of misrepresentation on the part of the veteran.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Some of the basic facts are not in dispute.  The veteran died 
on January 22, 1981.  In May 1981, the appellant was awarded 
nonservice-connected death pension benefits effective January 
1, 1981.  Attached to the letter was VA Form 21-8767, which 
advised the appellant that she was required to notify the VA 
immediately of any changes in her income, and that failure to 
promptly inform the VA of such changes would result in the 
creation of an overpayment of benefits that would be subject 
to recovery.  That attachment also provided clear notice of 
the relationship of VA pension to income and advised that in 
reporting income, all income from any source was to be 
reported and that VA would compute any amount that did not 
count.  VA Forms 21-8767 were also attached to amended award 
letters of March 1983 and October 1983.  

The appellant submitted annual EVRs in July 1986, July 1987, 
and July 1988.  Each of these forms requested that she 
provide information about all income, including income from 
wages.  On each form the appellant reported that she had no 
income from any source, and had not worked at any time during 
the past 12 months.  

Received in May 1991 was a VA Form 21-9096, Employee Wage 
Data Sheet, completed by a payroll assistant from the 
University of California at Los Angeles, which stated that 
the appellant had been employed there since October 31, 1966.  
The document indicated that the appellant had been a full 
time employee from 1979 to 1989, earning from $5.98, to 
$11.84 per hour as a nurse/hospital assistant.  Also of 
record is a California State Wage Match confirming that the 
appellant had wages from employment with the University of 
California at Los Angeles in 1985, 1986, 1987, and 1988.  

In February 1993, the RO wrote to the appellant advising her 
of the proposed reduction in her death pension benefits, 
effective January 1, 1981.  The appellant did not submit any 
evidence on her behalf.  In May 1993, the RO retroactively 
terminated the appellant's death pension benefits effective 
January 1, 1981, because her income exceeded the limit for VA 
pension eligibility.  This action created the overpayment in 
question.  

In July 1993, the appellant file a request for waiver of the 
overpayment asserting that recovery of the overpayment would 
result in undue financial hardship.  

During a personal hearing in February 1996, the appellant 
stated that the eligibility forms were filled out by someone 
else and that she only signed them.  See February 1996 
hearing transcript.  


Analysis

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302(c).  If misrepresentation is involved, the 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  In ascertaining whether 
fraud or misrepresentation was involved, it is helpful to 
turn to the VA manual for guidance to the RO's committee on 
waivers.  It is stated:

Fraud and misrepresentation. Although these are listed as 
separate elements in Section 5302(c), they both contain 
common characteristics and should be considered as a single 
element.  In order to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the willful failure 
to disclose a material fact, with the intent of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must show that the 
willful intent to either misrepresent or fail to disclose was 
done with the veteran's knowledge that such misrepresentation 
or failure would result in the erroneous or improper award or 
erroneous retention of VA benefits.  VA Manual MP-4, Part I, 
Chapter 8, § 8B.02 (1993).

The appellant contends, in effect, that recovery of the 
overpayment would result in undue financial hardship.  

A review of the record reveals that the appellant was 
informed that income from all sources must be reported to VA 
when she was awarded nonservice-connected death pension 
benefits.  She was further advised of the consequences of 
failing to do so.  Thereafter, on at least two occasions, she 
was again informed of the importance of promptly notifying VA 
of changes in her income.  Nevertheless, the record shows 
that she failed to report the receipt of wage income in all 
EVRs submitted from 1986 to 1989, as requested.  This was not 
a matter of simply forgetting to report changes in income.  
Instead, on each EVR she was asked to report the amount of 
wage income and on each occasion, it was specifically noted 
that she was not receiving such income.  The Board is unable 
to accept the appellant's assertion that because she only 
signed the EVRs and did not fill them out she should be 
relieved of fault in failing to inform the VA of her wage 
income.  In so doing, the Board notes that, as recipient of 
VA benefits, the appellant had the ultimate responsibility to 
provide accurate information as to her income.  

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income has changed.  38 C.F.R. § 3.660(a)(1) (1994).  In 
this case, the evidence demonstrates that the appellant had 
ample notice and repeated reminders of her obligation to 
report to VA income from all sources, but failed to do so.  
Moreover, she repeatedly provided false income information by 
declaring that she had no wages when, in fact, she knew she 
was receiving such income.  Her failure to report her 
employment and income to VA was the direct cause of the 
overpayment.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by intentionally misrepresenting her income to VA for 
the purpose of retaining VA benefits to which she was 
otherwise not entitled.  There is not an approximate balance 
of positive and negative evidence as to the issue on appeal 
as to warrant application of the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107.  

In light of the finding of misrepresentation, waiver of 
recovery of the overpayment is precluded by law.  There is 
thus no basis for further consideration regarding the 
elements of equity and good conscience, such as hardship or 
other equitable factors.


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $37,476.36 is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
